Revised Draft Translation

Presidence of the Republic Republic of Guinea

General Secretariat Work — Justice — Solidarity
Of the Government

Decree
N° D/2005/......... /PRG/SGG

The President of the Republic
Given the Fundamental Law;

Given Law L95/036/CTRN of June 30, 1995 setting out the Mining Code for
the Republic of Guinea;

Given Law 015/AN/2005 of July 4, 2005, ratifying the GLOBAL ALUMINA
Basic Agreement;

Given Decree D/2004/081/PRG/SGG of December 9, 2004 nominating the
Prime Minister;

Given Decrees D/2004/010/PRG/SGG_ of February 23, 2004,
D/2004/017/PRG/ SGC/ of March 1, 2004 and D/2005/019/PRG/SGG of
March 8, 2005, nominating the Government Members;

Given the minutes of the meeting held in Paris on October 26 and 27, 2005
between the Guinean State and HALCO (Mining) Inc.;

On the recommendation of the Minister for Mines and Geology,

Decrees
Article 1: In accordance with the terms of the GLOBAL ALUMINA Basic
Agreement signed on October 15, 2004, with the Guinean State GLOBAL

ALUMINA is granted a bauxite Mining Concession for the purpose of
supplying its alumina refinery in Sangarédi, Prefecture of Boke.

#9110-v4
Revised Draft Translation

Article 2: In accordance with the plans set out in 1/200,000 relating to
Kandiafara, Gaoual, Telimélé and Boffa (NC-28-XXII; NC-28-XXIII; NC-28-

XVII and NC-28-XVJ), the area of the Mining Concession thus granted is
defined by the geographical coordinates below:
Points Latitude Nord Longitude Ouest

A 1° 10' 00" 14° 10' 00"

B 11° 10'00" 13° 58' 00"

Cc 11° 02'00" 13° 58' 00"

D 11° 00' 00" 13° 54' 00"

E 0° 55' 00" 13° 54' 00"

F 10° 55' 00" 14° 10'00"

The Mining Concession mentioned above relates to the whole of the bauxite
deposits of the study area defined in Article 2 of the Basic Agreement and
covers an area of 690 km?.

Article 3: The ANAIM Railway line, the crossings relating thereto and its
ground basis over a 50-metre band on both sides of the central axis and over its
entire length on the Mining Concession set out in Article 2 above; is excluded
from the area of the Mining Concession which is the purpose of the present
Decree.

Article 4: The term of the concession is set at twenty five (25) years, renewable
in accordance with the terms set forth in Article 34.2.2 of the Basic Agreement
between the Republic of Guinea and GLOBAL ALUMINA.

Article 5: GLOBAL ALUMINA, title-holder to the Mining Concession set out
in Article 2 above, has the exclusive right to build its plant on-site and to
establish the installations and equipment necessary for the exploitation and
transformation works of the bauxite reserves which are identified there.

Article 6: GLOBAL ALUMINA, title-holder of the Mining Concession set out
in Article 2 above has the obligation to implement the alumina refinery in
compliance with the schedule attached as an exhibit to the Basic Agreement.

Article 7: The obligations of the title-holder, GLOBAL ALUMINA, resulting
from the present mining concession, with respect to the workers’ health and
safety regulations, the preservation of the environment and the remediation of
zones affected by the works, are governed by the provisions of the Mining Code,
the Environment Code and those of article 20 of the Basic Agreement dated
October 15, 2004.

#9110-v4
Revised Draft Translation

Article 8: The present Concession is registered in the Register of Mining Titles
set up to this effect in the Geological and Mining Information Division (DIGM)
of the Centre of Promotion and Development of Mining (CPDM) under N° A/
2005 /125/DIGM/CPDM/MMG.

Article 9: Aside from the terms and conditions mentioned above, the title-holder
(GLOBAL ALUMINA) is subjected to the payment of:

- Stamp duties amounting to Fifteen million (15,000,000) Guinean Francs to
be paid to the Treasury of the Republic of Guinea;

- File instruction costs and expenses, set at four hundred thousand (400,000)
Guinean Francs for the CPDM/MMG.

Article 10; The Ministry for Mines and Geology is responsible for the
implementation of the present Decree.

Article 11: The present Decree takes effect as from the date of its signature and
will be recorded and published in the official journal of the Republic.

GENERAL LANSANA CONTE

#9110-v4
